DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Response to Amendment
2.	Applicant’s amendments filed 11/20/2020 to the specification and claims are accepted. In this amendment, claims 1-11 and 14-16 have been amended and claims 12-13 have been canceled.  In response, the rejections 101 and 112(b) are withdrawn.
Response to Argument
3.	 Applicant’s arguments filed on 11/20/2020 regarding the prior art have been fully considered but they are moot in view of new ground of rejection as demonstrated more fully below. 	
Claim Objections
4.	Claim 8 is objected for the following reasons:
In claim 8, the term “can/can be” is not positive. It is suggested to remove it. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.        

6.	Claims 1-11 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
a. The recitation in Claims 1, 15, and 16, “calculate a correlation coefficient along a time series with respect to correlated data, and correct a time shift between data having the time shift among the indoor equipment data so that the correlation coefficient becomes higher” is indefinite.  It is not clear what it means by (1) “correlation coefficient a long time series” when there is no defined “time series” prior and (2) the term “higher” is a relative term which cannot be determined because it can be varied by certain conditions. For the purpose of examination, it is interpreted these terms in its most broadest and reasonable interpretation. 
b. The recitation in Claims 1, 7-9, and 15, “the acquired data” that lacks antecedent basis. 
c. The recitation in Claims 2-7, “the processing circuitry is further configured to extract and convert by…” is indefinite. It is not clear whether it means to extract data and convert the extracted data as recited in Claim 1?
Dependent claims are rejected for the same reason as its respective parent claim. 	 
Statement of 35 U.S.C § 102 and 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
Claim Rejections - 35 USC § 103
8. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 1-2, 6-13, and 15-16 are rejected under AIA  35 U.S.C. 103 as being obvious over Murayama et al, hereinafter Murayama (US 2013/ 0299157 of record) in view of Nishida et al, hereinafter Nishida (US 2018/0195755 – of record).
Ex note: It is noted that the heat quantity information is an amount of electric power consumption, Murayama discloses power consumption in figure 7, paras [0019], [0091]-[0094].  
As per Claims 1 and 15-16, Murayama teaches an air conditioning performance estimation, a method, and CRM (Fig 2, device control 294 “processor”, storage 291. para [0004]) processing circuitry, the processing circuitry configured to: 
extract data (Fig 1, air extracted from room 10 from exhaust air 23, para [0026]) to be used for estimating a generated heat quantity among indoor equipment data (the air is heated by heat generation of the servers in the room 10, para [0022], [0070], determine if enthalpy as shown in Fig 3 (enthalpy is the total heat content of a system. It is equal to the internal energy of the system plus the product of pressure and volume), the indoor equipment data relating to input/output of indoor equipment (Fig 1, indoor 24, outdoor 25, para [0023]);
convert the extracted data into a format used for estimating the generated heat quantity (total heat change enthalpy is calculated/converted per a well-known formula ∆H = m x s x ∆T and multiply to solve).
Murayama does not disclose estimate unacquired data from the indoor equipment data, the unacquired data being not included in the indoor equipment data and being used for estimating the generated heat quantity; estimate the generated heat quantity on a basis of the acquired data and the estimated unacquired data; and calculate a correlation coefficient along a time series with respect to correlated data, and correct a time shift between data having the time shift among the indoor equipment data so that the correlation coefficient becomes higher.  
Nishida teaches estimate unacquired data from the indoor equipment data, the unacquired data being not included in the indoor equipment data and being used for estimating the generated heat quantity (it is interpreted “unacquired data among acquired data” means “missing data among acquired data” as shown in figure 5, a missing data D13a “blank” (no data), paras [0064]-[0065], [0086]), and determines if sufficient data for calculations of the heat load, para [0078]), 
estimate the generated heat quantity on a basis of the acquired data and the estimated unacquired data (Figs 12, 16, paras [0059]-[0061], [0075]; and 
calculate a correlation coefficient along a time series with respect to correlated data (time series, Fig 5, [0064]-[0065]), and correct a time shift between data having the time shift among the indoor equipment data (paras [0043]) so that the correlation coefficient becomes higher (supplements the missing portion data and generate heat load data, paras [0087]-[0091]).
 It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Murayama and Nishida to enhance the system by calculating heat load including missing data or insufficient that would provide an accuracy of estimating incoming and outgoing of heat.
 As per Claim 2, Murayama in view of Nishida teaches the air conditioning performance estimation device according to claim 1, Murayama further teaches wherein the processing circuitry is further configured to extract and convert by extracting an air instruction value from the indoor equipment data to acquire an air volume value on a basis of the air volume instruction value (setting unit 293 in Fig 2, paras [0039], [0048]-[0049], [0094]-[0096]).
As per Claim 6, Murayama in view of Nishida teaches the air conditioning performance estimation device according to claim 1, Murayama does not explicitly teach the processing circuit is further configured to extract and convert by omitting a missing value in a case where there is the missing value in a time series of each extracted data. Nishida discloses extract and convert by omitting a missing value in a case where there is the missing value in a time series of each extracted data (Fig 5 shows time series and missing D13a data, paras [0064]-[0065]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Murayama to extract and convert the missing value in time series as taught by Nishida that would enhance the system by calculating heat load including missing data or insufficient that would provide an accuracy of estimating incoming and outgoing of heat (Nishida, para [0007]).
As per Claim 7, Murayama in view of Nishida teaches the air conditioning performance estimation device according to claim 1, Murayama does not explicitly teach the processing circuit is further configured to extract and convert by estimating a value corresponding to a missing value on a basis of data that is present before and after the missing value in the acquired data in a case where there is the missing value in a time series of each extracted data. Nishida discloses extract and convert by estimating a value corresponding to a missing value on a basis of data that is present before and after the missing value in the acquired data in a case where there is the missing value in a time series of each extracted data (Fig 5 shows values presented before and after missing D13a data, paras [0064]-[0065]).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teaching of Murayama to present data before and after missing data as taught by Nishida that would enhance the system by provide data before and after missing data that would provide an accuracy of estimating incoming and outgoing of heat (Nishida, para [0007]).
As per Claim 8, Murayama in view of Nishida teaches the air conditioning performance estimation device according to claim 1, Murayama does not teach wherein in a case where there is unacquired data among data required for estimating the generated heat quantity, and the unacquired data can be replaced with the acquired data, the acquired data being different from the unacquired data, the processing circuitry estimates the generated heat quantity using the acquired data that can replace the unacquired data as the unacquired data. Nishida discloses in a case where there is unacquired data among data required for estimating the generated heat quantity, and (paras [0079]-[0080], [0091]), where “supplement” means estimating, para [0086]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teaching of Murayama to acquire data unacquired data that can replace the unacquired data as taught by Nishida that would estimate the unacquired data to provide an accuracy of estimating incoming and outgoing of heat (Nishida, para [0007]).
As per Claim 9, Murayama in view of Nishida teaches the air conditioning performance estimation device according to claim 1, Murayama further teaches processing circuitry estimates the generated heat quantity by an indoor side air enthalpy method on a basis of the air volume value, the return air temperature value, the return air humidity value, the supply air temperature value, and the supply air humidity value that have been acquired or estimated (missing data among acquired data as shown in figs 5-6), but Murayama does not explicitly disclose wherein in a case where there is at least one of the unacquired data among data of an air volume value, a return air temperature value, a return air humidity value, a supply air temperature value, and a supply air humidity value, the processing circuitry estimates the unacquired data from the acquired data, the acquired data being different from the unacquired data. Nishida discloses in a case where there is at least one of the unacquired data among data of an air volume value (e.g. missing air volume value from indoor unit in fig 5), a return air temperature value, a return air humidity value, a supply air temperature value (e.g. missing a supply temperature value of sensor 2 in fig 6), and a supply air humidity value, the processing circuitry estimates the unacquired data from the acquired data, the acquired data being different from the unacquired data (missing data among acquired data as shown in figs 5-6).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Murayama and Nishida to enhance the system by provide a heat flow in a room with high accuracy of estimating incoming and outgoing of heat, where the heat load data that reproduces the actual heat flows with high accuracy can be calculated (Nishida, para [0090]).
As per Claim 10, Murayama in view of Nishida teaches the air conditioning performance estimation device according to claim 9, Nishida further discloses wherein the processing circuitry estimates a value on a basis of a predetermined model for the unacquired data in a case of estimating the unacquired data (Figs 12-13 show the process the heat load calculation if there is any missing data and should be supplemented, paras [0075], [0083]-[0084]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teaching of Murayama estimate the unacquired data on basis of predetermined model as taught by Nishida that would enhance the system by provide a heat flow in a room with high accuracy of estimating incoming and outgoing of heat, where the heat load data that reproduces the actual heat flows with high accuracy can be calculated (Nishida, para [0090]).
As per Claim 11, Murayama in view of Nishida teaches the air conditioning performance estimation device according to claim 1, Murayama further teaches (the air is heated by heat generation of the servers in the room 10, para [0022], [0070], determine if enthalpy as shown in Fig 3), but Murayama does not explicitly teache wherein the processing circuitry estimates data that has not been acquired among data to be used in the algorithm determined, and wherein the processing circuitry estimates the generated heat quantity on a basis of the algorithm determined.  Nishida discloses the processing circuitry estimates data that has not been acquired among data to be used in the algorithm determined, and wherein the processing circuitry estimates the generated heat quantity on a basis of the algorithm determined (Figs 12-13, paras [0075], [0083]-[0084]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teaching of Murayama to estimate unacquire data to be used in algorithm determined as taught by Nishida that would facilitate the system by calculating heat load including missing data or insufficient that would provide an accuracy of estimating incoming and outgoing of heat load data (Nishida, para [0075]).

10.	Claims 3-5 and 14 are rejected under AIA  35 U.S.C. 103 as being obvious over Murayama in view of Nishida and Drees et al, hereinafter Drees (US 2016/0154389).
As per Claim 3, Murayama in view of Nishida teaches the air conditioning performance estimation device according to claim 1, Murayama further teaches wherein the processing circuitry is further configured to extract and convert by extracting a required load value which is a required value of a refrigerant from the indoor (paras [0036], [0047]), but does not explicitly disclose smoothing the load value. Drees teaches smoothing the load value “energy consumption” (exponentially weighted moving average (EWMA) “smoothing method” which monitors the difference between the predicted and measured consumption, paras [0056]).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Murayama, Nishida, and Drees to enhance the energy saving data related to overall energy consumption and peak demand reduction when applying smoothing method (Drees, para [0054]).
As per Claim 4, Murayama in view of Nishida teaches the air conditioning performance estimation device according to claim 1, Murayama further teaches wherein the processing circuitry is further configured to extract and convert by extracting data relating to temperature from the indoor equipment data (Fig 3]), but the combination does not disclose smoothing data. Drees teaches smoothing data using EWMA “smoothing method”, e.g. for each temperature data point finding the corresponding humidity data point remove humidity data point (paras [0103])-[0104].  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Murayama, Nishida, and Drees to enhance the energy saving data related to overall energy consumption and peak demand reduction when applying smoothing method (Drees, para [0054]).
As per Claim 5, Murayama in view of Nishida teaches the air conditioning performance estimation device according to claim 1, Murayama further teaches wherein the processing circuitry is further configured to extract and convert by extracting data relating to humidity from the indoor equipment data (Fig 3), but the combination Drees teaches smoothing data using EWMA “smoothing method”, e.g. remove humidity data point and convert temperature data point “smoothing” to the correct format (paras [0103])-[0104].  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Murayama, Nishida, and Drees to enhance the energy saving data related to overall energy consumption and peak demand reduction when applying smoothing method (Drees, para [0054]).
As per Claim 14, Murayama in view of Nishida teaches the air conditioning performance estimation device according to claim 1, but the combination does not teach wherein the processing circuitry is further configured to calculate a coefficient of performance on a basis of power consumption data and the generated heat quantity estimated. Drees teaches calculate a coefficient of performance on a basis of power consumption data and the generated heat quantity estimated (paras [0110]-[0112]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Murayama, Nishida, and Drees by predicting necessary to accurately estimate the energy usage (Drees, para [0110]).
Conclusion
15.	 Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Lynda Dinh/
Examiner, AU 2865

 /ALEXANDER SATANOVSKY/ Primary Examiner, Art Unit 2863